Citation Nr: 9912096	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  92-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 1997, inter alia, it was remanded to 
the Department of Veterans Affairs(VA), Milwaukee, Wisconsin, 
Regional Office (RO) for additional development.  The case 
was returned to the Board in December 1998.  The Board notes 
for the record that in the course of the recent development 
of the veteran's claim, she had requested a hearing before 
the Board.  Prior to the scheduling of that hearing, however, 
the veteran retracted that request.  The case is now ready 
for further appellate review.   

Preliminarily, the Board notes that the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed to be a nervous condition, was denied by the RO in a 
February 1971 rating decision.  The veteran did not file a 
notice of disagreement with that decision and it became 
final.  38 U.S.C. § 4005 (1971); currently 38 U.S.C.A. § 7105 
(West 1991).  In July 1990, inter alia, the veteran filed to 
"re-open [her] claim for service connection for a nervous 
condition due to trauma (rape)."  Thereafter, the RO 
characterized the issue as entitlement to service connection 
for a psychiatric condition, to include post-traumatic stress 
disorder, and adjudicated both issues on a de novo basis.  
Given the prior final denial of service connection for a 
"nervous condition" in 1971, however, the Board finds that 
the claim of entitlement to service connection for an 
acquired psychiatric disorder should have been addressed on 
the basis of whether new and material evidence had been 
submitted to reopen a previously denied claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  Further, since 
the claim of entitlement to service connection for post-
traumatic stress disorder involves a new diagnosis that had 
not been considered in the prior decision, the Board finds 
that issue to constitute a new claim requiring a de novo 
review and decision.  Consequently, the Board has portrayed 
the issues as noted on the first page of this decision and 
directs the RO to hereinafter adjudicate the claims on the 
bases set forth herein.  


REMAND

One of the issues before the Board is whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  The veteran's service medical records 
disclose that prior to her entry into service, the 
psychiatric clinical evaluation of the veteran in December 
1969 had produced normal findings.  Service medical records 
reflect that the veteran reported being raped and assaulted 
on June 15, 1970.  A Department of Psychiatry Certification, 
dated in June 1970, notes the examination of the veteran and 
a diagnosis of mixed personality disorder, chronic, severe.  
There was also noted to have been a long history of this 
personality disorder.  Based upon these findings, the veteran 
was found administratively unfit for further military duty.  
Upon her separation from service, the veteran underwent a 
medical examination in July 1970.  The report of that 
examination  discloses that the psychiatric clinical 
evaluation of the veteran produced abnormal findings, and 
that a mixed personality disorder, chronic, severe, was 
found.  

In December 1970, upon initial VA psychiatric examination 
following service, depression neurosis was diagnosed.  In 
February 1971, however, a Board of VA psychiatric specialists 
prepared a Memorandum to the RO disclosing that they had 
carefully reviewed the veteran's claims folder and that it 
was their opinion that the December 1970 psychiatric 
examination did not contain sufficient evidence to support a 
diagnosis of depressive neurosis.  It was also their opinion 
that the proper diagnosis was mixed personality disorder, and 
that the veteran did not manifest any psychoneurotic 
symptomatology during her period of Army service.  

Following VA psychiatric examination of the veteran in 
January 1996, the diagnoses were dysthymia, and alcohol and 
poly drug abuse (in remission) on Axis I, and personality 
disorder, on Axis II.  The examiner stated that "it is not 
clear whether or not the psychiatric disorder of dysthymia 
and personality disorder which no doubt existed prior to the 
military service increased in severity during or after 
military service."  

When the issue of entitlement to service connection for an 
acquired psychiatric disorder was last before the Board in 
1997, it was requested that the veteran undergo a VA 
psychiatric examination, and that the examiner provide an 
opinion as to whether it is at least as likely as not that 
any psychiatric disability found to be present, including 
personality disorder and dysthymia, is related to the 
reported rape in service, to include whether the personality 
disorder and the dysthymia, or any other psychiatric 
disability found to be present, was caused or chronically 
worsened beyond the expected ordinary progress of the 
disability as a result of the reported rape in service. 

The requested VA psychiatric examination of the veteran was 
conducted in December 1997.  The diagnoses were dysthymic 
disorder, and alcohol and polysubstance abuse/dependence, in 
remission on Axis I; and personality disorder, on Axis II.  
The examiner stated that the veteran's "alcohol dependency, 
chronic depression, and personality disorder, which all 
existed prior to her military enlistment, I cannot say if 
there was exacerbation of her symptomatology during and after 
her discharge from the military from this evaluation."

Pertinent laws and regulations provide that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted for in line of 
duty or for aggravation of a pre-existing injury or disease.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1998).  Under 38 U.S.C.A. § 1132, a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by such 
service.  See 38 C.F.R. § 3.304(b)(1998); Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).

A preexisting injury or disease is considered to have been 
aggravated by active service unless any increase in the 
disability is specifically found to be due to the natural 
progression of the disease.  See 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity in service.  
This includes medical facts and principles which may be 
considered to determine whether the increase was due to the 
natural progress of the condition.  However, aggravation may 
not be conceded where, based on all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service, the disability underwent no 
increase in severity during service.  See 38 C.F.R. 
§ 3.303(b).

As indicated, the veteran's service medical records show that 
no psychiatric disorder was noted on the enlistment 
examination report at the time she began active duty.  Thus, 
the Board must presume that she was psychiatrically sound 
upon entry into the armed forces.  The two most recent VA 
psychiatric examinations, however, suggest otherwise.  
Notwithstanding, if the presumption is to be rebutted, it is 
required by clear and unmistakable evidence to show that the 
veteran's psychiatric disorder existed prior to her period of 
active duty.  38 C.F.R. § 3.304(b)(1998).  

After reviewing the evidence which is currently of record, 
including the evidence summarized above, the Board is of the 
opinion that additional development is warranted regarding 
the question of whether the veteran's variously diagnosed 
psychiatric disorder (i.e. depressive neurosis, chronic 
depression, major depression, and dysthymic disorder) clearly 
and unmistakably pre-existed service; and if so, whether it 
was aggravated therein beyond the natural progression of the 
disease.  These are clearly medical questions.  Therefore, 
the Board believes that these questions should be posed to 
the VA psychiatric examiner who last examined the veteran, if 
available, and that for the purposes of the disposition of 
the veteran's claim a "best efforts" attempt should be made 
by that examiner to answer them.  

With respect to the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, the Board 
notes that subsequent to the initial adjudication of the 
veteran's claim for service connection for that disorder, 
special evidentiary procedures for post-traumatic stress 
disorder claims based on personal assault were established in 
February 1996 in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c) (Feb. 20, 1996), and became a substantially 
expanded version of former MANUAL M21-1, Part III, 
 7.46(c)(2) (Oct. 11, 1995).  Although the special 
evidentiary procedures set out in that Manual provision have 
not been specifically followed in the instant case, it is 
noted that the in-service stressor in question, namely the 
June 1970 rape and assault of the veteran, have heretofore 
been conceded.  Nevertheless, since the instant case involves 
a personal assault, the Board believes that the RO should 
review the instant case in light of the newly established 
evidentiary procedures in order to determine whether the 
accomplishment of any other procedures set out therein would 
be helpful to the veteran in the development and adjudication 
of her claim.   

With respect to the veteran's claimed cervical spine 
disability, pursuant to the Board's 1997 remand, the veteran 
was to have been afforded a VA examination by an orthopedic 
specialist, who was to provide an opinion as to whether it is 
at least as likely as not that any cervical spine disability 
found to be present is etiologically related to the rape and 
the assault that occurred in June 1970.  The examining 
specialist was to have reviewed the veteran's claims folder 
prior to offering the opinion.  The veteran was afforded such 
an examination in October 1997.  Following the examination, 
the examiner opined that he did not think that the veteran's 
present findings were directly related to her cervical spine 
problem occurring in 1970.  The examiner expressed the belief 
that the veteran's high muscle tone and tenderness all around 
the muscles in the neck and back were strongly connected to 
the veteran mental and psychological situation.  Given the 
fact that the examiner's opinion is that the veteran's 
claimed cervical spine high tone and tenderness is related to 
her psychiatric disorder, the Board is restrained from 
adjudicating the issue of service connection for a cervical 
spine disorder until the question of the etiology of the 
veteran's claimed psychiatric disorder is resolved.  
Notwithstanding, since the examining specialist failed to 
indicate whether the veteran's claims folder had been 
reviewed prior to offering the requested opinions, the Board 
believes that the examiner should be contacted and asked to 
indicate whether or not that was accomplished.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board's 1997 remand also requested that the veteran be 
provided a gastrointestinal examination for the purpose of 
ascertaining the nature and etiology of any current 
gastrointestinal disorder.  In the remand, the Board noted 
that a prior VA gastrointestinal examination in December 1995 
had resulted in the diagnostic impression that the veteran 
had a 25 year history of gastrointestinal symptom complex 
which was consistent with irritable bowel syndrome, and had 
also suggested the possibility that the veteran may have had 
a gastrointestinal disorder described as a small bowel 
obstruction that appeared to be secondary to sepsis following 
a March 1971 Cesarean section [which according to the medical 
record actually occurred on February 25, 1971].  

Consequently, the Board requested in the 1997 remand that the 
examining gastroenterologist provide an opinion as to whether 
it is at least as likely as not that any gastrointestinal 
disability found to be present is etiologically related to 
the rape and the assault which occurred in June 1970, or 
rather the pregnancy, and subsequent childbirth in March 
1971.  The RO was requested to then consider whether 
entitlement to service connection for gastrointestinal 
disability as secondary to the veteran's Cesarean section is 
warranted in the application of 38 C.F.R. § 4.116 (1998).  
[38 C.F.R. § 4.116 establishes that chronic residuals of 
medical or surgical complications of pregnancy may be 
disabilities for rating purposes.]

Pursuant to the Board 1997 remand, the veteran was afforded a 
VA gastrointestinal examination in December 1997.  In the 
examination report, the examiner did not provide a definitive 
diagnosis of a gastrointestinal disorder but instead 
described the veteran's "symptom complex."  The examiner 
further noted that the veteran had related all of her 
gastrointestinal symptoms to the February 25, 1971 Cesarean 
section, in contrast to her prior accounts that had related 
them to the 1970 rape and assault incident in service.  The 
examiner then indicated that, based upon the inconsistent 
history provided by the veteran, it could not be concluded 
that any of the gastrointestinal symptoms were related to 
military service.  The report also indicated that a small 
bowel series had been conducted and had revealed a small 
hiatal hernia and prominent folds in the duodenum that was 
speculated to be due to remote healed peptic ulcer disease.  
It was noted, however, that the small bowel series revealed 
no signs of obstruction or adhesions.  

As indicated above, the examiner did not provide an explicit 
diagnosis of the veteran's gastrointestinal disability, and 
did not "provide an opinion as to whether it is at least as 
likely as not that any gastrointestinal disability found to 
be present was etiologically related to the rape and assault 
that had occurred in June 1970, or rather the pregnancy, and 
subsequent childbirth in March 1971," as was requested by 
the Board's remand.  Furthermore, following the VA 
gastrointestinal examination, the RO was supposed to have 
considered whether entitlement to service connection for a 
gastrointestinal disability as secondary to the veteran's 
Cesarean section is warranted, but failed to do so.  The 
Board is restrained by Court precedent from proceeding 
without the RO having followed the Board's own directives.  
38 C.F.R. § 19.31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1. The RO should contact the veteran and 
request that she identify or submit any 
other evidence that she believes may be 
pertinent to the adjudication of her 
claims of service connection for any 
psychiatric, cervical spine and/or 
gastrointestinal disabilities at issue.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should review the special 
evidentiary procedures for post-traumatic 
stress disorder claims based on personal 
assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14(c) 
(Feb. 20, 1996), to determine whether the 
accomplishment of any procedures set out 
therein would be helpful to the veteran 
in the development and adjudication of 
her claim, notwithstanding the fact that 
the in-service stressor in question in 
the instant case, namely the June 1970 
rape and assault of the veteran, has been 
conceded.  The RO should document the 
completion of that review and any actions 
taken as a result thereof.  

3.  The RO should direct the veteran's 
claims folder and a separate copy of this 
remand to the VA psychiatric examiner who 
last examined the veteran in December 
1997, if available.  That examiner should 
be asked to review this remand and the 
veteran's claims file, and make a best 
efforts attempt to provide the following 
opinions with a complete rationale for 
any opinion expressed:  

A)  An opinion should be provided as to 
the medical certainty that the veteran 
had a psychiatric disorder, as opposed to 
a personality disorder, that pre-existed 
her period of service.  The opinion 
should identify the nature of the 
psychiatric disorder, and disclose 
whether "it is undebatable", versus, a 
"reasonable certainty," versus, "as 
likely as not," versus, "unlikely," 
that it pre-existed service.  

In making this opinion, the examiner 
should discuss in detail whether it is 
consistent with or in contradiction of 
the fact that the in-service psychiatric 
evaluations of the veteran disclosed a 
pre-existing mixed personality disorder 
but failed to disclose a psychiatric 
disorder; that the initial post-service 
psychiatric evaluation in 1970 disclosed 
a depressive neurosis; and that a Board 
of VA psychiatrists in 1971 discounted 
the existence of that depressive 
neurosis, and reaffirmed the existence in 
service of a mixed personality disorder.

B)  If it is determined that a 
psychiatric disorder did not pre-exist 
service, an opinion should be given as to 
whether the etiology of the veteran's 
current psychiatric disorder could be 
associated with her period of service, on 
a "likely", versus, "as likely as 
not," versus, "unlikely," basis.

C)  If it is determined that a 
psychiatric disorder did pre-exist 
service, an opinion should be given as to 
whether there was an increase in severity 
of that disability in service beyond its 
natural progression.  This opinion should 
first disclose whether it is "likely", 
versus "as likely as not", versus 
"unlikely", that there was an increase 
in severity in service.  

D)  If it is determined that it was 
either "likely", or "as likely as 
not", that there was an increase in 
severity of any pre-existing psychiatric 
disorder found during service, an opinion 
should be given as to whether that 
increase was consistent with the 
disorder's natural progression.  This 
opinion should be given in terms of 
whether "it is undebatable", versus, a 
"reasonable certainty," versus, "as 
likely as not," versus, "unlikely," 
that the increase in severity was 
consistent with the natural progression 
of the pre-existing psychiatric disorder.  

If the VA psychiatric examiner who last 
examined the veteran in December 1997, is 
not available, the director of the VA 
Medical Center, Milwaukee, should assign 
the case to an appropriate specialist in 
psychiatry, to certify as to the review 
of the veteran's claims folder, and 
provide the requested opinions.  If the 
alternate VA psychiatric examiner deems 
it necessary to examine the veteran, such 
examination shall be scheduled for the 
veteran through the RO.  

4.  Thereafter, the RO should direct the 
claims folder to the board certified 
orthopedist who conducted the orthopedic 
examination of the veteran in October 
1997, if available, to certify whether he 
had reviewed the veteran's claims in 
conjunction with that examination.  If a 
review had not been made, the examiner 
should do so and certify that it was 
done, and indicate whether any opinion 
previously provided should be altered or 
amended based upon that review.  

If the VA orthopedic examiner who last 
examined the veteran in October 1997, is 
not available, the director of the VA 
Medical Center, Milwaukee, should assign 
the case to an appropriate specialist in 
orthopedics, to conduct another 
examination consistent with the requests 
made by the Board in its March 1997 
remand.  The veteran should be scheduled 
for such examination through the RO.

5.  Thereafter, the RO should direct the 
claims folder to the board certified 
gastroenterologist who conducted the 
gastrointestinal examination of the 
veteran in December 1997, if available, 
to provide an explicit diagnosis of the 
veteran's current gastrointestinal 
disability, and provide an opinion as to 
whether any gastrointestinal disability 
found to be present was etiologically 
related to the rape and assault that had 
occurred in June 1970, or rather the 
pregnancy, and subsequent childbirth in 
February 1971.  In each case, the opinion 
should be provided in terms of whether it 
is "likely", versus "as likely as 
not", versus "unlikely", that there is 
a relationship to either event.  

If the VA gastroenterologist who last 
examined the veteran in December 1997, is 
not available, the director of the VA 
Medical Center, Milwaukee, should assign 
the case to an appropriate specialist in 
gastroenterology, to conduct another 
examination consistent with the requests 
made by the Board in its March 1997 
remand and this remand.  The veteran 
should be scheduled for such examination 
through the RO.

6.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
adjudicate the issue of whether new and 
material evidence has been presented to 
reopen a previously denied claim of 
entitlement to service connection for an 
acquired psychiatric disability, and 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder, as well as for cervical 
spine and gastrointestinal disabilities.  
In readjudicating the veteran's claim of 
entitlement to service connection for 
gastrointestinal disability, the RO 
should consider the application of 
38 C.F.R. § 4.116 (1998) as it may 
pertain to the veteran's claim that her 
gastrointestinal disability is related to 
her pregnancy and February 1971 delivery.  

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, she and her representative 
should be furnished with a Supplemental Statement of the Case 
and be provided with an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


